Case 8:18-cr-00277-SDM-AAS Document 54 Filed 11/14/18 Page 1 of 1 PageID 173



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

UNITED STATES OF AMERICA

vs.                                                        Case No. 8:18-cr-277-T-23AAS

DEONTE M. BAKER
                                       /


                                           ORDER

       At the hearing held before the undersigned on November 14, 2018, Mr. Baker stated he

wishes to withdraw his guilty plea based on additional information he received regarding his

appellate rights. Accordingly, upon consideration, the Report and Recommendation Concerning

Plea of Guilty (Dkt. 49) is hereby VACATED and this matter be placed on the trial calendar before

Chief Judge Merryday. Counsel should file a joint status report by Friday, November 16, 2018.

              DONE AND ORDERED this           14th    day of November, 2018.
